Citation Nr: 0905357	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-36 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than March 14, 2003, 
for the grant of service connection for lumbosacral arthritis 
with chronic low back strain, to include on the basis of 
clear and unmistakable error (CUE) in the February 3, 1987 
rating decision.

(The issue of whether a March 25, 1988, decision of the Board 
of Veterans' Appeals (Board) which denied the moving party's 
claim of entitlement to service connection for residuals of a 
lower back injury should be revised or reversed due to CUE is 
the subject of a separate Board Decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in May 
2005 and April 2006 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The February 3, 1987, rating decision was subsumed by the 
March 25, 1988, Board decision.  

2.  The March 1988 Board decision that denied service 
connection for residuals of a lower back injury was not 
appealed.

3.  Correspondence received by VA on March 14, 2003, from the 
veteran's U.S. Senator was the first request to reopen the 
veteran's claim for a back disability after the March 1988 
Board decision.


CONCLUSIONS OF LAW

1.  The veteran's claim that a February 3, 1987, rating 
decision was clearly and unmistakably erroneous in denying 
service connection for residuals of a back injury lacks legal 
merit under the law.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.105(a), 20.1100, 20.1104 (2008).

2.  The criteria for an effective date earlier than March 14, 
2003, for the grant of service connection for lumbosacral 
arthritis with chronic low back strain have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board may 
proceed with the issues on appeal at this time without 
reviewing the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, in a case where the 
law is dispositive of the claim, the claim should be denied 
for lack of legal merit under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The Court has also held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002).

The Board finds that general due process concerns have been 
satisfied in connection with this appeal. See 38 C.F.R. § 
3.103 (2007). The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony regarding his claim. 

II.	CUE

It appears that the veteran has attempted to raise the issue 
of CUE in the February 3, 1987, rating decision.  

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 C.F.R. § 3.105(a).  When the Board affirms a 
decision of an RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 38 C.F.R. § 20.1104 
(2008).  Thus, the RO decision is not reviewable for CUE, 
because it merges with the Board's decision and ceases to 
have any independent effect once the Board has rendered a 
final decision.

In Duran v. Brown, 7 Vet. App. 216, 224 (1994), the United 
States Court of Veterans' Appeals (since renamed the United 
States Court of Appeals for Veterans Claims) held that an RO 
decision "appealed to and affirmed by the Board" was thus 
"subsumed by the Board's decision," and could not be 
attacked on CUE grounds.  See also Donovan v. Gober, 10 Vet. 
App. 404 (1997), aff'd sub. nom. Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999) 
(a final, unappealed RO decision subsequently reviewed de 
novo on the merits by the Board is subsumed by the Board 
decision and not subject to a claim of CUE as a matter of 
law).

The Board notes that the February 3, 1987, rating decision 
was subsumed in the subsequent, final Board decision in March 
1988, which denied the claim.  Because the February 3, 1987, 
rating decision was subsumed by the March 1988 Board 
decision, the rating decision is not subject to a claim of 
CUE.  

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis, 6 Vet. App. at 
430.  Here, the Board finds that there is no basis under the 
law for the veteran's claim that the February 3, 1987, rating 
decision was clearly and unmistakably erroneous in denying 
the veteran service connection for residuals of a back 
injury.  The claim is, therefore, dismissed.

III.	Earlier Effective Date

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.

The veteran's original application for compensation for a 
back injury was received in October 1986.  By a February 1987 
rating decision, the RO denied service connection for 
residuals of a back injury.  The veteran appealed decision; 
and in March 1988, the Board denied service connection for 
residuals of a lower back injury.  The veteran did not appeal 
the March 1988 Board decision, and it became final.  38 
U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 19.104 (1987).

On March 14, 2003, VA received a letter from the veteran's 
U.S. Senator who attached correspondence he had received from 
the veteran regarding an in-service back injury.  The RO 
correctly construed this correspondence as a request to 
reopen the veteran's claim for service connection for 
residuals of a back injury.

By a March 2004 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran appealed this decision.  After additional 
development of the veteran's claim was completed, in May 
2005, the RO granted service connection for lumbosacral 
arthritis with chronic low back strain and assigned a 20 
percent evaluation effective March 14, 2003.

In March 2006, the RO received the veteran's notice of 
disagreement with the effective date for service connection.  
The veteran stated that he believed the unmistakable error 
was saying that the disability was not service connected when 
it was.

By an April 2006 rating decision, the RO found no valid claim 
of clear and unmistakable error and found that there was 
nothing in the veteran's claims file that could be construed 
as a formal or informal request to reopen his claim for 
service connection for a low back condition prior to March 
14, 2003.

The veteran submitted a VA Form 9 in November 2006 in which 
he stated that the date of back benefits should be October 
21, 1986, and not March 14, 2003.

As noted above, the effective date of an award based on the 
receipt of new and material evidence in a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

The March 1988 Board decision is final, in the absence of 
CUE.  In addition, VA did not receive any correspondence or 
communication evidencing the veteran's intention to reopen 
claim for service connection for a back disability after the 
March 1988 Board decision and prior to March 14, 2003.

The legal criteria pertaining to the assignment of an 
effective date for service connection are controlling in this 
case; accordingly, an earlier effective date for the grant of 
service connection for lumbosacral arthritis with chronic low 
back strain cannot be assigned.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Thus, the correct effective date for the 
grant of service connection for lumbosacral arthritis with 
chronic low back strain is March 14, 2003.  


ORDER

Entitlement to an effective date earlier than March 14, 2003, 
for the grant of service connection for lumbosacral arthritis 
with chronic low back strain, to include on the basis of 
clear and unmistakable error (CUE) in the February 3, 1987 
rating decision, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


